Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art of record does not teach or disclose the combination of limitations of claim 1, as amended:
a plurality of conductive conducting terminal members electrically connected to the operation member, the plurality of conductive conducting terminal members being rotated inside the concave groove with the operation member, each position of the plurality of conductive conducting terminal members being detected by the touch panel,
wherein at least two of the plurality of conductive conducting terminal members differ from each other in areas of their surfaces in contact with the concave groove.

By virtue of their dependency, claims 2-4 are also allowed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Togashi, US 2020/0089337 A1 describing an input device with a rotary portion with contact portions; 
Takaoka et al., US 2020/02788761 A1 describing a similar construction of rotary input device;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623